Citation Nr: 0609555	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for back strain.   

2.  Entitlement to service connection for chronic hearing 
loss disability.  

3.  Entitlement to service connection for chronic tinnitus.  

4.  Entitlement to an increased disability evaluation for the 
veteran's frozen left (minor) shoulder with a left brachial 
plexus injury and left biceps and triceps muscle weakness, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran served with the United States Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which increased the 
evaluation for the veteran's rib fracture residuals from 
noncompensable to 10 percent; "confirmed and continued" the 
"previous denial of service connection for" back strain; 
denied service connection for chronic hearing loss 
disability, chronic tinnitus, and a chronic acquired eye 
disorder; and denied an increased evaluation for the 
veteran's frozen left (minor) shoulder with a left brachial 
plexus injury and left biceps and triceps muscle weakness.  
In May 2004, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  At the 
hearing, the veteran expressly withdrew his appeal from the 
denial of both service connection for a chronic acquired eye 
disorder and an evaluation in excess of 10 percent for his 
rib fracture residuals.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  




REMAND

The veteran asserts that he sustained chronic lumbosacral 
spine, hearing loss, and tinnitus disabilities during active 
duty with the Army Reserve.  He states that the claimed 
disabilities were sustained in the same inservice April 1969 
motor vehicle accident in which he incurred his 
service-connected left shoulder disability.  The veteran 
contends further that an increased evaluation for his left 
shoulder disorder is warranted.  In his December 2005 
Appellant's Brief, the accredited representative states that 
the VA examinations for compensation purposes afforded to the 
veteran were inadequate for evaluation purposes.  He requests 
that the veteran's claims be remanded to the RO so that the 
veteran can be afforded an additional evaluation.  

The service personnel documentation of record notes that the 
veteran enlisted in the United States Army Reserve on 
December 27, 1968; was ordered to active duty for training on 
April 24, 1969; was injured in a motor vehicle accident on 
April 25, 1969, while en route to Fort Drum, New York, with 
an advance party from his unit; and was removed from the 
temporary disabled retired list on May 31, 1972.  The Board 
observes that the veteran's complete periods of active duty, 
active duty for training, and inactive duty for training with 
the Army Reserve have not been verified.  

The veteran's complete service medical records have not been 
incorporated into the record.  A July 1970 Army Reserve 
physical evaluation notes that: the veteran was involved in 
an April 25, 1969, inservice motor vehicle accident; he was 
initially treated at the Syracuse, New York, VA hospital; and 
was subsequently treated at both the St. Albans Naval 
Hospital and Walson Army Hospital.  Clinical documentation of 
the cited military and VA treatment is not of record.  When a 
veteran identifies clinical treatment associated with 
specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such 
action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held further that where evidence 
in support of the veteran's claim may be in his service 
record or other governmental records, the VA has the duty to 
obtain such records in order to fully develop the facts 
relevant to the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1991).  
In November 2003, the veteran submitted a claim of 
entitlement to service connection for lumbar spine arthritis.  
At the May 2004 hearing before a VA hearing officer, the 
veteran advanced an informal claim of entitlement to a 
chronic lumbosacral spine disorder to include degenerative 
disc disease and degenerative joint disease.  The RO has not 
had an opportunity to act upon the claims.  The Board finds 
the issue of service connection for a chronic lumbosacral 
spine disorder to include arthritis, degenerative disc 
disease, and degenerative joint disease to be inextricably 
intertwined with the certified issue of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for back strain.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish initial evaluations and/or 
effective dates for the claimed disabilities.  Therefore, the 
issues must be remanded to the RO so that proper notice may 
be issued to the veteran which includes an explanation as to 
the type of evidence necessary to establish entitlement to 
higher initial evaluations and effective dates for his 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it (1) 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the United States Army Reserve and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then request that a search be made of 
the records of the St. Albans Naval 
Hospital and Walson Army Hospital for any 
documentation pertaining to treatment of 
the veteran during the period between 
April 1969 and July 1970.  All material 
produced by the requested search should 
be incorporated into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims files.  

4.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic lumbosacral 
spine, hearing loss, tinnitus, and 
service-connected left shoulder 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

5.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran, including that 
provided at the Syracuse, New York, VA 
medical facility in April 1969 and not 
already of record, be forwarded for 
incorporation into the record.  

6.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic hearing 
loss disability and tinnitus.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

  a.  The examiner or examiners 
should advance an opinion at to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic hearing 
loss disability had its onset during 
active duty; is etiological related 
to the veteran's inservice motor 
vehicle accident; or otherwise 
originated during or is causally 
related to active duty/active duty 
for training.  

  b.  The examiner or examiners 
should advance an opinion at to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic tinnitus 
had its onset during active duty; is 
etiological related to the veteran's 
inservice motor vehicle accident; or 
otherwise originated during or is 
causally related to active 
duty/active duty for training.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

7.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic lumbosacral spine disorder to 
include arthritis, degenerative disc 
disease, and degenerative joint disease.  
The veteran and his accredited 
representative should be informed in 
writing of the resulting decision and his 
associated appellate rights.  The issue 
is not on appeal unless there is a notice 
of disagreement and a substantive appeal 
as to the issue.  

8.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for back strain; service 
connection for chronic hearing loss 
disability and chronic tinnitus; and an 
increased evaluation for the veteran's 
frozen left (minor) shoulder with a left 
brachial plexus injury and left biceps 
and triceps muscle weakness.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

